DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-6, 8, 9, 12, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pless (U.S. Patent Application Publication Number: US 2007/0213783 A1, hereinafter “Pless”).
Regarding claims 1, 12 and 18, Pless teaches a method, system and at least one non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for managing pain in a patient via a pain relief device (e.g. Abstract, Fig. 1-4, [0053]), comprising: 

generating, via a processor circuit, a score representing brain activity in the presence of pain using the sensed signal ( i.e. scores reflective of the pain e.g. [0101], [0125] claims 46, 48 and 53); 
determining, via a controller circuit, a therapy parameter setting for the pain relief device based on the generated score; and generating, via the controller circuit, a control signal to the pain relief device to initiate or adjust a pain therapy in accordance with the determined therapy parameter setting (i.e. responsive therapy by a therapy subsystem e.g. [0020],[0024],[0083], [0102].)





Regarding claims 3-6, Pless teaches the therapy parameter setting includes a neuromodulation field parameter for a neuromodulator, and the pain therapy includes a neuromodulation therapy (e.g. [0083], [0084], i.e. responsive electrical stimulation including parameters of a stimulation signal (e.g., frequency, duration, waveform) 
is provided by the therapy subsystem) wherein the neuromodulation field parameter includes one or more active electrodes or an electrode combination for delivering the neuromodulation therapy (e.g. [0150], [0151] i.e. therapy controller is coupled to an electrical stimulation signal generator and allows different stimulation parameters to be selectively applied to the different electrodes, either sequentially or substantially simultaneously and therefore they teach the neuromodulation field parameter includes stimulation energy or current fractionalization among electrodes and that the neuromodulation field parameter includes a stimulation waveform parameter.) 
Regarding claims 8 and 16, Pless teaches that the pain therapy includes optogenetic therapy (e.g. [0024], [0089] discusses optical stimulation as responsive therapy); or nerve block or injection (e.g. [0024] discusses drug delivery and [0187] teaches higher frequency sinusoidal or pulsatile stimulation may tend to simulate the effects of lesioning (but reversibly), more or less blocking the function of the target structure and therefore they teach nerve block).
Regarding claim 9, Pless teaches that the signal indicative of patient brain activity includes an electroencephalography (EEG) signal (e.g. [0080], [0100], [0125]).  
Regarding claim 13, Pless teaches a neuromodulator configured to deliver a neuromodulation therapy (e.g. [0083] i.e. therapy subsystem applies electrical stimulation or other therapies to neurological tissue)to alleviate pain in accordance with the determined therapy parameter setting that includes a neuromodulation field parameter (e.g. [0083], [0084], i.e. responsive electrical stimulation including parameters of a stimulation signal (e.g., frequency, duration, waveform) is provided by the therapy subsystem).  
Regarding claim 15, Pless teaches an implantable medical device with implantable sensors that are used to obtain electroencephalographic (EEG) signals (e.g. Fig. 2 [0100], 110 Fig. 3) and therefore they teach that the sensor circuit is configured to couple to one or more implantable sensors to sense the signal indicative of patient brain activity including a electroencephalography (EEG) signal or a brain-evoked electrical potential.  
Regarding claim 17, Pless teaches an implantable device (e.g. 110 Fig. 3) configured to generate the pain therapy; and an external system (e.g.  312, 324 Fig 3) 
Regarding claim 19, Pless teaches determining a neuromodulation field parameter, and wherein the control signal is to initiate or adjust a neuromodulation therapy in accordance with the neuromodulation field parameter (e.g. [0083], [0084], i.e. responsive electrical stimulation including parameters of a stimulation signal (e.g., frequency, duration, waveform) is provided by the therapy subsystem, e.g. [0150], [0151] i.e. therapy controller is coupled to an electrical stimulation signal generator and allows different stimulation parameters to be selectively applied to the different electrodes, either sequentially or substantially simultaneously).  
 Claim Rejections - 35 USC § 103












In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.















Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pless (U.S. Patent Application Publication Number: US 2007/0213783 A1, hereinafter “Pless”) in view of Osorio (U.S.  Patent Application Publication Number: US 2014/0276549 A1, hereinafter “Osorio”).
Regarding claim 2, Pless teaches the pain analyzer circuit is further configured to generate the pain score (e.g. [0125] i.e. the signal can be used to compute an index or score using either linear or non-linear measurement schemes). They do not specifically teach that a composite pain score is generated using a combination of signal metrics corresponding to the one or more brain activity signal metrics. Osorio teaches generating a composite pain score using a combination of a plurality of signal metrics (e.g. [0094], [0108], [0109]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Pless to sense from a plurality of brain regions and generate a composite pain score as taught by Osorio in order to provide the predictable results of providing a more reliable assessment of the pain for providing effective therapy.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pless (U.S. Patent Application Publication Number: US 2007/0213783 A1, hereinafter “Pless”) in view of Moffit et al (U.S.  Patent Application Publication Number: US 2016/0082265 A1, hereinafter “Moffitt”) OR Roothans et al (U.S.  Patent Application Publication Number: US 2016/0144194 A1, hereinafter “Roothans”) OR Lee et al (U.S. Patent Application Publication Number: US 2015/0005842 A1, hereinafter “Lee”).
Regarding claim 7, 14 and 20, Pless teaches the invention as claimed except for generating, for a plurality of candidate neuromodulation field settings, respective scores representing brain activity in the presence of pain induced by therapy delivered in . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pless (U.S. Patent Application Publication Number: US 2007/0213783 A1, hereinafter “Pless”) in view of Becerra et al (U.S. Patent Application Publication Number: US 2002/0042563 A1, hereinafter “Becerra”).
Regarding claim 10, Pless teaches that imaging techniques may be used to sense signals of patient brain activity (e.g. [0112]) but do not specifically teach that the signal indicative of patient brain activity includes a magnetoencephalography (MEG) signal.  Becerra teaches that it is well known to use magnetoencephalography (MEG) to measure brain activity (e.g. Abstract, [0004],[0015],[0083]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Pless and measure the brain activity using non- invasive techniques such as MEG in order to provide the predictable results of being able to obtaining timing as well as spatial information about the brain activity for a better analysis of the brain signals.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pless (U.S. Patent Application Publication Number: US 2007/0213783 A1, hereinafter “Pless”) in view of Simon (U.S. Patent Application Publication Number: US 2002/0150545 A1, hereinafter “Simon”).
Regarding claim 11, Pless teaches the invention as claimed and teach that the sensed signals may be evoked responses (e.g. [0012]) but do not specifically teach that the signal indicative of patient brain activity being an evoked electrical potential sensed from patient scalp and skin over sensory nerves.  Simon teaches that it is well known to obtain evoked scalp EEG responses to monitor brain function (e.g. [0152]) in disease .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.






















Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10675469 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method and a system for managing pain in a patient via a pain relief device, the method comprising: sensing from the patient, via a sensor circuit, a signal indicative of patient brain activity; generating, via a processor circuit, a score representing brain activity in the presence of pain using the sensed signal; determining, via a controller circuit, a therapy parameter setting for the pain relief device based on the generated score; and generating, via the controller circuit, a control signal to the pain relief device to initiate or adjust a pain therapy in . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saab (U.S. Patent Application Publication Number: US 2013/0066394 A1, hereinafter “Saab”)  teaches a system and method comprising instructions that cause the processor to detect a pain signature in the sensed electrical activity, determine a treatment protocol in response to the detected pain signature, and cause the treatment protocol to be delivered to the patient via the electrical lead.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792